Citation Nr: 0928629	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to exposure to herbicide 
agents.  

2.  Entitlement to service connection for circulatory 
problems of the left leg, to include as secondary to exposure 
to herbicide agents.  

3.  Entitlement to service connection for circulatory 
problems of the right leg, to include as secondary to 
exposure to herbicide agents.  

4.  Entitlement to service connection for left lower 
extremity neuropathy, to include as secondary to exposure to 
herbicide agents.  

5.  Entitlement to service connection for right lower 
extremity neuropathy, to include as secondary to exposure to 
herbicide agents.  

6.  Entitlement to service connection for right eye vision 
loss, to include as secondary to exposure to herbicide 
agents.  

7.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicide agents.  

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to exposure to herbicide 
agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for diabetes mellitus 
type II, circulatory problems of the left leg, circulatory 
problems of the right leg, left lower extremity neuropathy, 
right lower extremity neuropathy, right eye vision loss, 
hypertension, and erectile dysfunction.   

The issues of service connection for diabetes mellitus type 
II, circulatory problems of the left leg, circulatory 
problems of the right leg, right eye vision loss, 
hypertension, and erectile dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any left 
lower extremity neuropathy.

2.  The Veteran does not have a current diagnosis of any 
right lower extremity neuropathy.


CONCLUSIONS OF LAW

1.  The Veteran's claimed left lower extremity neuropathy was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  The Veteran's claimed right lower extremity neuropathy 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, such as organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Veteran's service medical records are negative 
for any complaints or treatment for any lower extremity 
neuropathy.  His nervous system was found to be normal on 
separation examination in May 1969.  Additionally, there are 
no post-service medical records showing any neuropathy of the 
Veteran's left or right lower extremities.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Absent evidence of a current disability, 
service connection for left and right lower extremity 
neuropathy must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of any 
neuropathy in either lower extremity.  Because no left and 
right lower extremity neuropathy have been diagnosed in these 
cases, the Board finds that service connection for left and 
right lower extremity neuropathy is not warranted.

The Board has considered the Veteran's claims that he has 
left and right lower extremity neuropathy related to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can 
testify to that which he is competent to observe, such as 
numbness in his bilateral lower extremities, but he is not 
competent to provide a medical diagnosis for any neuropathy 
of the bilateral lower extremities or to relate any 
neuropathy of the bilateral lower extremities medically to 
his service.

The Board finds that the preponderance of the evidence is 
against the claims for service connection, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005 and a 
rating decision in February 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no current 
diagnosis of left or right lower extremity neuropathy.  
38 C.F.R. § 3.159(c)(4) (2008).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.




ORDER

Service connection for left lower extremity neuropathy is 
denied.  

Service connection for right lower extremity neuropathy is 
denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for diabetes mellitus 
type II, circulatory problems of the left leg, circulatory 
problems of the right leg, right eye vision loss, 
hypertension, and erectile dysfunction.  The Veteran alleges 
that his disabilities are secondary to exposure to herbicide 
agents during his period of service.  

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The Veteran in this case did not serve on 
active duty in Vietnam, but rather in Korea.  Thus, the 
Veteran may not be presumed to have been exposed to Agent 
Orange based on service in Vietnam.  It may nevertheless be 
shown that he was actually exposed to Agent Orange while in 
Korea.  The Department of Defense has indicated that Agent 
Orange was used in Korea from April 1968 to July 1969.  

The Veteran contends that he served in Korea from October 
1967 to December 1968.  It appears that VA may not have 
obtained a complete copy of the Veteran's service personnel 
records, and additional service personnel records may be 
outstanding.  Therefore, it remains unclear whether the 
Veteran was assigned to a unit while stationed in Korea that 
was one of the units assigned to an area during the period of 
use of herbicides.  Because information sufficient to allow 
for a search of these records is available, and these records 
may be useful in deciding the Veteran's claims, an attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service personnel records for the 
Veteran's service in the United States 
Army, for the period of May 1967 to May 
1969.  If any of the records are shown 
to be at another storage facility, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain medical records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.
 
2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


